PER CURIAM.
No objection to this judgment raised by the appellants is of sufficient dignity to require or even justify discussion. If the assignment of his share of the mortgage was improperly obtained from Thomas W. Ludlow by the plaintiff, it was of no concern to the defendants. The assignment was not void, but simply voidable, and voidable only at the election of Thomas W. Ludlow or his personal representatives. The action was properly brought by the plaintiff. The assignment vested in him the whole legal title to the mortgage, and, if any trust was created by the assignment, it was not in the mortgage, hut in the moneys realized from the mortgage. The judgment appealed from should be affirmed, with costs.